Kirkpatrick, C. J.
This is an action to recover damages for overflowing plaintiff’s lands; and it is in the justices’ docket, called an action of trespass.. And this is assigned as a reversal. ' But though strictly speaking, it ought to have been an action on the case, yet, as the cause of complaint is very distinctly set forth in the plaintiff’s state of demand, and as the defendant, therefore, could not be injured by this mistake of the justice, [*] I think the plaintiff is saved by the late act of Assembly on that subject, and that the judgment must be affirmed.
Pennington, J.
The only objection to this judgment, that has any weight in it, is the second. That the action is trespass, whereas, it ought to have been trespass on the case. As this irregularity does not tend to injure or impair the substantial rights or interests of the plaintiff in certiorari, I think it is cured by the late act of Assembly of 5th February, 1812 j1 and that the judgment ought to be affirmed.
Rossell, J.
Of the same opinion.
Judgment affirmed..
Cited in Sayres v. Inhabitants of Springfield, 3 Halst. 166; Gregory v. Kanouse, 6 Halst. 62.

 Rev. L. 557.